UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number 000-52846 RegalWorks Media, Inc. (Exact name of registrant as specified in its charter) Nevada 76-0766174 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) SANTA MONICA, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 323-373-3515 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Title of each class Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes x or No o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oor Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx or No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2013 was $2,510,387 The number of outstanding shares of the registrant’s common stock as of May 15, 2014 was 15,408,484. INCORPORATION BY REFERENCE None 1 RegalWorks Media, Inc. Annual Report on Form 10-K for the Fiscal Year Ended December31, 2013 PARTI Item 1. Business 3 Item1A. Risk Factors 7 Item1B. Unresolved Staff Comments 11 Item 2. Properties 11 Item 3. Legal Proceedings 11 Item 4. Submission of Matters to a Vote of Security Holders 12 PARTII Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters 12 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 18 Item 8. Financial Statements and Supplementary Data 19 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 35 Item 9A. Controls and Other Procedures 35 Item 9B. Other Information 35 PARTIII Item10. Directors, Executive Officers and Corporate Governance 35 Item11. Executive Compensation 37 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 41 Item13. Certain Relationships and Related Transactions, and Director Independence 44 Item14. Principal Accountant Fees and Services 46 PARTIV Item15. Exhibits 47 Signatures 48 2 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. This Annual Report includes statements regarding our plans, goals, strategies, intent, beliefs or current expectations. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. These forward-looking statements can be identified by the use of terms and phrases such as “believe,” “plan,” “intend,” “anticipate,” “target,” “estimate,” “expect,” and the like, and/or future-tense or conditional constructions (“will,” “may,” “could,” “should,” etc.). Items contemplating or making assumptions about actual or potential future sales, market size, collaborations, and trends or operating results also constitute such forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our reports filed with the Securities and Exchange Commission (SEC) which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. EXPLANATORY NOTE On July 15, 2013 RegalWorks Media, Inc. (formerly known as AmerElite Solutions, Inc.) completed its reorganization with RegalWorks, Inc. (RWI). On July 3, 2013 RWI changed its name from RegalWorks Media, Inc. to RegalWorks, Inc. in anticipation of the reorganization. In accordance with the terms of the reorganization agreement, RWI (the operating entity) became a wholly owned subsidiary of AmerElite Solutions, Inc., which then changed its name to RegalWorks Media, Inc. The financial statements and other information included herein precede the effective date of the reorganization. As a consequence, the information presented does not include the financial statements for both AmerElite Solutions, Inc. (the registrant or the Company) (incorporated by reference to Form 10-K filed on April 9, 2013) prior to July 15, 2013. For the period post July 15, 2013, it does include the registrant and RegalWorks, Inc. (the operating entity, private company) as of and for the period ended December 31, 2013, along with the necessary intercompany elimination entries combining the two entities. In this Annual Report on Form 10-K, unless the context requires otherwise, “RegalWorks,” “Company,” “we,” “our,” and “us” means RegalWorks Media, Inc. and its subsidiaries. PART I ITEM 1. Business RegalWorks, Inc. (the subsidiary) as of July 15, 2013 became a wholly owned subsidiary of a publicly traded, independent multimedia studio led by a highly regarded team of media and business executives. The initial focus of the Company is to acquire, produce, distribute, and manage feature films that resonate with broad family audiences worldwide. Using the extensive industry backgrounds of management, the Company has built a pipeline of film projects in co-production agreements with proven producers. The films will have memorable story lines and characters, employ internationally bankable casts, and are primarily based on successful books, video games, or true stories.The first five films in the RegalWorks slate have been selected.A co-production agreement has been executed for its first film, Jake’s Run, and co-production agreements and financing are in process for the remaining four films. All five films are expected to start production in 2014. Leveraging its early initiatives in feature films and its acquisition of Working Element that is under Letter of Intent and expected to close in June 2014 (see “Mergers and Acquisition Plan” section below), the Company is staking a position at the forefront of the transmedia trend in the entertainment industry.As a transmedia company, stories will be told across multiple platforms and formats using current digital technologies.The Company will create contentthat engages an audience across multiple media platforms (video games, TV, publishing, Internet, mobile, music, etc.) to deliver unique pieces of content on each platform.These pieces of content will not only be linked together but will be synchronized with each other.This transmedia approach to media production extends the life of each story with the potential to build a brand and increase profits from multiple revenue streams over a longer period of time. 3 It should be noted that its comprehensive transmedia studio capability does not include heavy capital expenditures on infrastructure or developing proprietary technology.Rather, it is an infrastructure of people and services and the integration of proven technologies that is being built gradually as there is business and revenue to support it.A proprietary framework has been established that matches audiences and resonating content together to better ensure that there is a large, identifiable audience for each film prior to its financing and production. Initially, the work to manage each media project as it moves toward pre-production will be provided in a combination of a lean management team at RegalWorks supplemented with third party service providers.Over time, some of the work will move in-house as revenue is generated from an increasing number of projects. Another important feature of the RegalWorks business plan is that the Company arranges production investments into Special Purpose Vehicles(SPV’s) for each project but does not invest corporate capital. This important funding strategy has several positive aspects.It limits the amount of corporate capital required to execute the business plan.In addition, it greatly reduces potential dilution because of the large amount of capital required for media production, particular film production.Furthermore, this approach reduces certain financial risks associated with production financing. Therefore, a significant benefit of the RegalWorks business model is that the Company is able to generate sustaining revenue from within the production budget of each media project through the provision of various production services while also receiving an equity interest in each project to benefit from the project’s profits through its roles as a producer. The Entertainment Industry Filmed entertainment remains a large and attractive industry.According to BMO Capital Markets, it is a $113 billion industry and growing. The industry has outpaced the US economy over the past 112 years, even during times of economic downturn. In fact, even with the most recent global recession, the industry has experienced a 5.3% Compounded Annual Growth Rate since 2000 and filmed entertainment is the second leading U.S. export (behind Aerospace/Defense). RegalWorks offers investors a unique and compelling investment opportunity to participate in this growth industry. Motion Pictures General. According to the Motion Picture Association of America's U.S. Theatrical Market Statistics 2012, domestic box office (which includes the U.S. and Canada) for calendar 2012 was $10.8 billion, up 6% compared to $10.2 billion in calendar 2011, and up 12% from five years ago. Global box office for all films reached $34.7 billion in 2012, up 6% over the 2011 total. The increase was due in large part to international box office of $23.9 billion, up 6% compared to 2011, with growth in the majority of geographic regions. International box office, in U.S. dollars in 2012, was up 32% over five years ago. Competition. Largely because of industry consolidation, most of the industry is now centered among just a few “major studios,” and “mini-major studios” including such companies as Paramount Pictures, Sony, Twentieth Century Fox, Universal Pictures, Walt Disney Studios and Warner Bros. These studios, all of which are owned by media conglomerates with a variety of operations, have historically produced and distributed the majority of theatrical motion pictures released annually in the U.S.RegalWorks is positioned to fill the gap between small production companies and the major and mini-major studios as an emerging major independent transmedia company.The Company competes directly with all of these studios.However, it focuses on films in the $10-30 budget range and operates with a unique business model.The Company develops projects with a transmedia product development strategy that is based on audience analysis, employs an efficient cost structure that is typical of independent film production, and uses a full range of risk mitigation strategies, including the strategies listed below. 4 · As a full-service studio, the Company participates in all aspects of the film business, including production services, marketing, and distribution that are low-risk and generate predictable revenue. · Transmedia, product management approach.The Company matches audiences and products with stories as part of greenlight process to determine the right budget and best long-term, cross-platform product plan.A product manager is assigned to manage the product lifecycle.This approach also enables the Company to generate and own multiple revenue streams for each media product. · Application of technology to build an audience for each film from the beginning.Marketing focuses on audience conversion, participation and community.Rather than simply creating awareness, the Company’s marketing initiatives are focused on proven strategies and systems to drive audiences to action.In addition, the Company is building a technology platform with the long-term objective to “own” an audience and channels to reach them. · Rigorous, multi-phased Greenlight process.While the RegalWorks team includes expertise in managing film funds and Greenlighting projects, the Company is forming an advisory board of industry experts representing the breadth of production functions to participate in this process.A detailed financial analysis is conducted as part of this process as well. · Actively recruit and attract leading creative talent (writers, directors, and producers). · High level of risk management.Low cost structure from disciplines and efficiencies of an independent studio. Structured financing model that increases the pace and amount of recoupment. · Films are financed outside the Company in film funds formed and managed by RegalWorks.Therefore, the risk of each film investment is limited to investors in the particular fund, not RegalWorks.The Company expects to generate predictable, high margin revenue from fund management fees and production services fees for each film while also maintaining an equity interest in each project. Product Life Cycle. In general, the economic life of a motion picture consists of its exploitation in theaters and in ancillary markets such as through home entertainment, pay-per-view, VOD, electronic-sell-through (EST), subscription video-on-demand (SVOD), digital rentals, pay television, broadcast television, foreign and other markets. Successful motion pictures may continue to play in theaters for more than three months following their initial release. Concurrent with their release in the U.S., motion pictures are generally released in Canada and may also be released in one or more other foreign markets. After the initial theatrical release, distributors seek to maximize revenues by releasing movies in sequential release date windows, which are generally exclusive against other non-theatrical distribution channels. International theatrical distribution (outside of the U.S. and Canada) generally follows the same cycle as domestic theatrical distribution. Historically, the international distribution cycle begins a few months after the start of the domestic distribution cycle. However, due, in part, to international box office growth, as well as the increasing sophistication of film piracy operations in international markets, a much higher percentage of films are being released simultaneously to the U.S. and international markets, or even earlier in international markets altogether. Home Entertainment Home entertainment distribution involves the marketing, promotion and sale and/or lease of DVDs and Blu-ray discs to wholesalers and retailers who then sell or rent the DVDs and Blu-ray discs to consumers for private viewing, and through a broad range of various digital media platforms. According to The Digital Entertainment Group (DEG), total consumer spending on home entertainment, including on-demand, topped $18 billion for calendar 2012. As in 2011, the industry's highest margin businesses, Blu-ray disc, EST and VOD continued to grow during every quarter of 2012. In 2012, spending on Blu-ray rose nearly 10%, with spending on Blu-ray catalog titles jumping 25% for 2012. Consumers also increasingly purchased their entertainment via EST, as consumer spending on EST climbed 35% in 2012, compared to 2011. Total digital distribution spending, EST and VOD combined, grew 28% for the same period. DEG estimates that total digital spending now accounts for nearly 30% percent of the domestic home video market, up from 19% compared to 2011. 5 Digital Media Digital distribution involves delivering content by electronic means to consumer devices including in-home devices (such as connected televisions, Blu-ray players and game consoles) and mobile devices (such as smart phones, tablets, and personal computers). According to DEG, digital distribution contributed materially to the home entertainment sector in calendar 2012, with consumer spending on VOD, EST and SVOD up a combined 28% to $5.1 billion. Specifically, SVOD grew to approximately $2.3 billion for 2012, versus $1.6 billion in calendar 2011, while VOD and broadband EST grew to approximately $2 billion, up 11% for 2012, and approximately $800 million, up 35% for 2012, respectively. Further, EST significantly offset the decline of the entire home entertainment sell-through category in 2012. Without EST, sell-through was down 5% for 2012; with EST, sell-through was down less than 3%, to $9.3 billion. Indeed, digital growth was sufficient to offset home entertainment packaged declines, resulting in overall stable home entertainment spend during 2012. Continued growth in digital distribution is expected in the future. Television Programming The market for television programming consists of buyers such as broadcast television networks (ABC, CBS, CW, Fox and NBC), pay and basic cable networks (e.g., AMC, EPIX, HBO, MTV, Showtime, Starz, Turner, TV Guide, VH1 and USA) and syndicators of first-run programming (e.g., Debmar-Mercury, Sony Pictures Television, and CBS Television Distribution), which license programs on a station-by-station basis. In addition to these traditional players, there are an increasing number of new distribution platforms including digital media platforms (such as iTunes, Amazon, Microsoft's X-BOX, Sony's PlayStation Network, Netflix, Best Buy/CinemaNow, Hulu, Wal-Mart/Vudu, Barnes & Noble/Nook, MGo, YouTube and others) who acquire original and library programming. This growing marketplace is creating more demand for content and more licensing opportunities for new and existing television programs. Mergers and Acquisitions Plan RegalWorks will leverage its initial work in film to build a comprehensive transmedia company.This will be accelerated through the acquisition of related media businesses that establish sustaining revenue, deliver a broad range of media demanded by consumers as media consumption habits continue to evolve, enhance skills and capabilities, and build a business and financial infrastructure to support our continued expansion. Each new media business will become a subsidiary of RegalWorks and will be launched with a platform acquisition that has historical revenue and, ideally, profits. RegalWorks will accelerate the acquired company’s business plan by providing capital and business infrastructure to support their current growth while generating new, synergistic growth opportunities. This will enable RegalWorks to own a critical mass of clients, the strongest sales and marketing channels to reach them, a valuable customer database, and a comprehensive strategic set of media related products and services that serve both producers and consumers. The Company executed a Letter of Intent for its first acquisition, Working Element, on February 4, 2014.Working Element is a transmedia studio led by President, Darren Thomas.Working Element has assembled a strong and recognizable Intellectual Property portfolio through partnership agreements with global media companies, including MGM, Random House, and CBS. Among Working Element’s incredible 44-title portfolio is Brian Jacques’ fantasy novel series “Redwall,” which has sold over 30 million copies worldwide, as well as digital and interactive rights to such high-profile brands as “Star Trek” and“Stargate”. In 2013 Working Element wrapped development on the first two episodes of “Stargate SG-1: Unleashed.”Based on MGM’s long running television series “Stargate SG-1,” the episodic adventure game for mobile devices reunites original cast members Richard Dean Anderson, Michael Shanks, Amanda Tapping, and Christopher Judge.Marketing campaigns for the episodes will begin following the closing of the transaction with RegalWorks. Employees As of May 15, 2014, the Company has no direct employees.The Company is managed by three professional independent contractors who are retained along with our Chief Executive Officer, Mr. West, and our Chief Financial Officer, Ms. Allen. 6 ITEM 1A. Risk Factors Certain statements under the headings “Risk Factors,” “Management's Discussion and Analysis of Financial Condition and Results of Operations,” “Business,” and elsewhere in this report constitute “forward-looking statements” within the meaning of the rules and regulations promulgated by the Securities and Exchange Commission. THIS REPORT ON FORM 10-K CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES. THE COMPANY'S ACTUAL RESULTS MAY DIFFER SIGNIFICANTLY FROM THE RESULTS DISCUSSED IN SUCH FORWARD-LOOKING STATEMENTS. This report contains a number of forward-looking statements, which reflect the Company's current views with respect to future events and financial performance. Such forward-looking statements are based on management's beliefs and assumptions regarding information that is currently available, and are made pursuant to the “safe harbor” provisions of the federal securities laws. These forward-looking statements are subject to certain risks and uncertainties. The Company's actual performance and results could differ materially from those expressed in the forward-looking statements due to risks and uncertainties that could materially impact the Company in an adverse fashion and are only predictions of future results, and there can be no assurance that the Company's actual results will not materially differ from those anticipated in these forward-looking statements. In this report, the words “anticipates,” “believes,” “expects,” “intends,” “plans,” “may,” “future,” and similar expressions identify forward-looking statements. Readers are cautioned to consider the risk factors described below and not to place undue reliance on the forward-looking statements contained herein, which speak only as of the date hereof. The Company has no obligation to publicly update or revise any of the forward-looking statements to reflect events or circumstances that may arise after the date hereof. As described above, the forward-looking statements contained in this report involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These risks, uncertainties and other factors include, but are not limited to the following: the Company's lack of operating history and the uncertainty of profitability; the Company's ability to obtain capital, which is critical to its future existence, and if able to obtain capital it can do so on terms that are advantageous or desirable to current shareholders and/or stakeholders of the Company, the Company's ability to successfully advertise or market its service offerings to a degree necessary for it to drive revenue to a level necessary to reach profitability, the Company's ability to develop and introduce new service offerings; the uncertainty of market acceptance of the Company's service offerings and market penetration; the uncertainties related to the Company's film funding programs; the Company's future reliance on collaborative partners; the Company's future revenues, marketing experience and dependence on other parties; the risks associated with obtaining governmental approval and oversight of the Company's service offerings; the highly competitive industry in which the Company operates and the rapid pace of technological change within that industry; the uncertainty of proprietary information protection and the Company's reliance on such proprietary information; changes in or failure to comply with governmental regulation; the Company's dependence on key employees or independent contractors; and general economic and business conditions and other factors referenced in this report. Accordingly, any investment in the Company's common stock hereby involves a high degree of risk. In addition to the other information contained in this Form 10-K, the Company's business should be considered carefully before purchasing any of the securities of the Company. In addition to other information contained in this report, prospective investors should carefully consider the following factors before purchasing securities of the Company. Prospective investors are cautioned that the statements in this Section that are not descriptions of historical facts may be forward-looking statements that are subject to risks and uncertainties. Actual results could differ materially from those currently anticipated due to a number of factors, including those identified in “Risk Factors,” “Business,” and elsewhere in this report. 7 INHERENT RISKS OF THE MOTION PICTURE BUSINESS Intense Competition Due to the intensely competitive nature of the motion picture industry, and the unpredictability of public response, the profit potential of any film is subject to a very high degree of risk. The sales success of a film is dependent, among other things, upon the ability of the Company to secure the services of a well-qualified cast and technical crew, to secure appropriate facilities for principal photography and post-production and to enter into a distribution agreement which will result in favorable promotion and exhibition of its films.In pursuing these objectives, the Company will be in competition with other individuals and firms engaged in the production of films which may be better capitalized or more experienced, and who may have better relationships with distribution organizations than the Company.Moreover, the Company may enter into an agreement with a distribution organization which will be in competition with other distribution organizations which may be better financed and more experienced and may have better relationships with advertising and exhibition organizations than the distribution organization selected by the Company. Prior Film Production Experience While members of the Company’s Board of Directors and management team have extensive prior film production experience, the Company has not yet received a producer credit for a feature film.This experience may not be an accurate basis on which to gauge the future success or failure of its films. RISKS OF THE COMPANY Limited Operating History We have a limited operating history upon which an investor can evaluate our potential for future success. We have generated an accumulated deficit of approximately $1.1 million through December 31, 2013. Even though we recently acquired our operating subsidiary, RegalWorks, our continued losses far overcome our business prospects. As a result, there is limited historical financial data upon which an investor can make an evaluation of our performance or make a decision regarding an investment in shares of the Company’s common stock. Dependence Upon and Need for Additional Financing The production and Prints and Ads (“P&A”) financing structure proposed by the Company are contingent upon additional financing into SPV’s to be managed by the Company.Management, in its sole discretion, shall have authority to enter into agreements with third parties for such additional financing.In addition, management has developed a pipeline of prospective acquisitions to enhance its production services and transmedia capabilities and these acquisitions are contingent upon the Company’s ability to raise capital to complete the purchase. However, there is no assurance that any such financing for these activities can be obtained on terms acceptable to the Company, or at all. Dilution While the Company raises capital for its films directly into SPV’s, the capital required for acquisitions and growth initiatives will require the issuance of additional shares of the Company’s stock.In addition, in the event of a default, approximately 86,000,000 shares of common stock may be exercisable under various convertible notes and other debentures, minimum pricing guarantees and preferred stock of the Company based on various volume weighted average prices, default provision pricing and cross-default conversion prices as of the date of this Report. While the Company does not have the necessary authorized capital to satisfy these conversion features, the holders of the convertible debentures, debt instruments, and our preferred stock have not indicated that they intend to declare default with the Company. 8 Uncertainty of Market Acceptance If the Company's motion picture and/or television series is fully developed as contemplated by the Company, the Company believes that it offers tremendous entertainment potential and provides unique alternatives to consumers of entertainment.However, there can be no assurance that the Company's proposed motion picture and/or television series will attain significant market acceptance.Market acceptance of a film generally requires substantial effort and time to inform the public through advertising.There can be no assurance that the Company will achieve significant market acceptance for its proposed film and other media projects. Attract and retain qualified employees The Company depends upon our officers and independent contractors to attract clients by, among other things, developing relationships with financial institutions, other media entertainment companies and film-developers, producers, distributors and others. We believe that these relationships will lead to repeat and referral business. The market for skilled executive officers, employees, and media entertainment professionals is highly competitive and historically has experienced a high rate of turnover. In addition, if a key employee or consultant leaves our business there is an increased likelihood that other members of his or her support team will follow. Competition for qualified personnel may lead to increases in hiring and retention costs. If the Company is unable to attract or retain a sufficient number of skilled personnel at manageable costs, the Company will be unable to continue to attract clients and media projects, which will ultimately reduce our revenues. Level of debt and debt service Even if we are able to meet our debt service obligations, the amount of debt we have could adversely affect us in a number of ways, including by: • limiting our ability to obtain any necessary financing in the future for working capital, capital expenditures, debt service requirements, or other purposes; • limiting our flexibility in planning for, or reacting to, changes in our business; • placing us at a competitive disadvantage relative to our competitors who have lower levels of debt; • making us more vulnerable to a downturn in our business or the economy generally; • subjecting us to the risk of being forced to refinance these amounts when due at higher interest rates; and • using a substantial portion of our cash to pay principal and interest on our debt, instead of contributing those funds to other purposes such as working capital and capital expenditures. Audit by the taxing authorities We are subject to various federal, state and local taxes in the U.S. Significant judgment is required in determining the provision for income taxes. Although we believe our tax estimates are reasonable, if the IRS or other taxing authority disagrees with the positions taken by the Company on its tax returns, we could have additional tax liability, including interest and penalties. If material, payment of such additional amounts upon final adjudication of any disputes could have a material impact on our results of operations and financial position. No payment of dividends No cash dividends have been paid on our common stock. We expect that any income received from operations will be devoted to our future operations. We do not expect to pay cash dividends in the foreseeable future. Payment of dividends would depend upon our profitability at the time, cash available for those dividends, and other factors. 9 Public market for our common stock is volatile and limited Our operating results and stock price have in the past been and will continue to be, subject to fluctuations as a result of a number of factors, including those listed in this section of this report and those we have failed to foresee. Our stock price could be affected by any inability to meet analysts’ expectations, general fluctuations in the stock market or the stocks of companies in our industry. Such volatility has had a significant effect on the market prices of many companies’ securities for reasons unrelated to their operating performance and has in the past led to securities class action litigation. Securities litigation against us could result in substantial costs and a diversion of our management’s attention and resources, which could have an adverse effect on our business. Our common stock is currently quoted on the Other Over-the-counter (OTC) Pink Sheets under the ticker symbol RWMI. The market price of the Company's common stock has been, and is likely to continue to be, volatile. Factors such as announcements of new service offerings by the Company or its competitors, changes in pricing policies by the Company or its competitors, quarterly fluctuations in the Company's operating results, announcements relating to strategic relationships, government regulatory actions, general conditions in the market for our services, overall market conditions and other factors may have a significant impact on the market price of our common stock. In addition, in recent years the stock market in general, and the shares of media and entertainment companies have experienced extreme price fluctuations. This volatility has had a substantial effect on the market prices of securities issued by many companies for reasons unrelated to the operating performance of the specific companies. These broad market fluctuations may adversely affect the market price of the Company's common stock. In addition, the public float of the Company's common stock is small in comparison to total shares outstanding on a fully diluted basis, resulting in a very thin public market for the trading of the Company's shares. Limited trading volume entails a high degree of volatility in the stock price. In the 52-week period from January 1, 2013 to December 31, 2013, the closing price for the shares of the Company's stock on the OTCBB ranged from $4.75 to $0.057. This situation of limited liquidity and volatile stock price will most likely continue for the near future. Subject to “penny stock” rules of the SEC The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a “penny stock,” for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: * that a broker or dealer approve a person's account for transactions in penny stocks; and * that a broker or dealer receives from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: * obtain financial information and investment experience objectives of the person; and * make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form: * sets forth the basis on which the broker or dealer made the suitability determination; and * that a broker or dealer received a signed, written agreement from the investor prior to the transaction. 10 Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Rule 144 sales As of December 31, 2013, the Company had approximately 11,345,540 shares of the Company's outstanding common stock as “restricted securities” which may be sold only in compliance with Rule 144 adopted under the Securities Act of 1933, as amended or other applicable exemptions from registration. Rule 144 provides that a person who is an affiliate (as that term is described) holding restricted securities for a period of six months may thereafter sell in brokerage transactions, an amount not exceeding in any three month period the greater of either (i) 1% of the Company's outstanding common stock, or (ii) the average weekly trading volume during a period of four calendar weeks immediately preceding any sale. Persons who are not affiliated with the Company and who have held their restricted securities for at least six months are not subject to the volume limitation. Potential or actual sales of the Company's common stock by present shareholders under Rule 144 may have a depressive effect on the price of the Company's stock. CONCENTRATED CONTROL RISKS Collective power to make all major decisions Presently our management team collectively owns 22.38% of the outstanding common stock as determined in accordance with Rule 14d-3 of the Securities Exchange Act of 1934, as amended (the Act). See, “Security Ownership of Certain Beneficial Owners and Management.” Our management and directors, therefore, have significant voting power in determining major decisions regarding our affairs, including decisions regarding whether or not to issue stock and for what consideration, whether or not to sell all or substantially all of our assets and for what consideration and whether or not to authorize more stock for issuance or otherwise amend our charter or bylaws. The management and directors will also have significant voting power in the election of our directors and to dictate our policies. ITEM 1B. Unresolved Staff Comments None. ITEM 2. Properties The Company does not have any long term lease obligations and is currently on a month to month basis with Real Office Center in Santa Monica, CA. ITEM 3. Legal Proceedings The Company is subject to other potential liabilities under government regulations and various claims and legal actions that may be asserted. Matters may arise in the ordinary course and conduct of the Company’s business, as well as through its acquisitions. Claim estimates that are probable and can be reasonably estimated are reflected as liabilities of the Company. The ultimate resolution of these matters is subject to many uncertainties. It is reasonably possible that matters, which may be asserted, could ultimately be decided unfavorably for the Company. Although the amount of liability at December31, 2013, currently cannot be ascertained, the Company believes that any resulting liability should not materially affect the Company’s consolidated financial statements. 11 ITEM 4. Submission of Matters to a Vote of Security Holders No matter was submitted to a vote of security holders during the fourth quarter of 2013, nor for the period since our last report filed with the SEC. Annual meetings of the stockholders have not been held at all since inception. Management of the Company believes that its next annual meeting may be held during 2015. No specific date has been specified for the annual stockholders meeting. Matters to be voted on will be included in a proxy statement to be filed with the SEC and distributed to our stockholders prior to such meeting. PART II ITEM 5. Market for Registrant’s Common Equity and Related Stockholder Matters Market for Common Stock The Company's common stock is traded publicly and up until April 16, 2014 was quoted on the OTC Bulletin Board under the symbol “RWMI.” Since inception of trading, the Company's common stock has been sporadic and characterized by low volume from time to time. Trading prices have fluctuated, and there can be no assurance that a stable and regular trading market will occur in the future. The table below sets forth the high and low bid prices for the Company's common stock for each quarterly period since our last annual report filed with the SEC. Bid quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. High Low Year ended December31, 2013 First quarter $ $ Second quarter Third quarter Fourth quarter On May 9, 2014, the last reported sales price of our common stock was $0.061 on 150 shares. As of May 15, 2014, there were approximately 114 stockholders of record of our common stock. Dividends We have never declared or paid any cash dividends on our common stock and currently do not anticipate paying such cash dividends. We currently anticipate that we will retain all of our future earnings for use in the development and expansion of our business and for general corporate purposes. Any determination to pay dividends in the future will be at the discretion of our Board of Directors and will depend upon our results of operations, financial condition, tax laws and other factors as the Board of Directors, in its discretion, deems relevant. Recent Sales of Unregistered Securities During the year ended December 31, 2013 the Company made the following issuances and sales of securities in reliance upon the exemption provided by Section 4(2) of the Securities Act of 1933, as amended, Rule 506 of Regulation D hereunder. During the year ended December 31, 2013 we issued a total of 11,200,000 shares of common stock as payment for 100% of the equity ownership of RegalWorks, Inc. a private company. The Company valued the shares at the price paid for by the equity owners of RegalWorks, Inc. The transaction qualified as a tax free exchange. We relied on Section 4(2) of the Securities Act. 12 During the year ended December 31, 2013 we issued a total of 2,032,672 shares of common stock as payment for four convertible notes payable and accrued interest of $255,083. The Company valued the shares at a price of $0.125 per share which was determined to be fair market value and the underlying conversion price of the convertible notes. We relied on Section 4(2) of the Securities Act. Repurchase of Equity Securities We have no plans, programs or other arrangements in regards to repurchases of our common stock or preferred stock. ITEM 6. Selected Financial Data Not applicable for small issuers. ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations RegalWorks, Inc. (the subsidiary) as of July 15, 2013 became a wholly owned subsidiary of a publicly traded, independent multimedia studio led by a highly regarded team of media and business executives. The initial focus of the Company is to acquire, produce, distribute, and manage feature films that resonate with broad family audiences worldwide. Using the extensive industry backgrounds of management, the Company has built a pipeline of film projects in co-production agreements with proven producers. The films will have memorable story lines and characters, employ internationally bankable casts, and are primarily based on successful books, video games, or true stories.The first five films in the RegalWorks slate have been selected.A co-production agreement has been executed for its first film, Jake’s Run, and co-production agreements and financing are in process for the remaining four films. All five films are expected to start production in 2014. Leveraging its early initiatives in feature films and its acquisition of Working Element that is under Letter of Intent and expected to close in June 2014 (see “Mergers and Acquisition Plan” section below), the Company is staking a position at the forefront of the transmedia trend in the entertainment industry.As a transmedia company, stories will be told across multiple platforms and formats using current digital technologies.The Company will create contentthat engages an audience across multiple media platforms (video games, TV, publishing, Internet, mobile, music, etc.) to deliver unique pieces of content on each platform.These pieces of content will not only be linked together but will be synchronized with each other.This transmedia approach to media production extends the life of each story with the potential to build a brand and increase profits from multiple revenue streams over a longer period of time. It should be noted that its comprehensive transmedia studio capability does not include heavy capital expenditures on infrastructure or developing proprietary technology.Rather, it is an infrastructure of people and services and the integration of proven technologies that is being built gradually as there is business and revenue to support it.A proprietary framework has been established that matches audiences and resonating content together to better ensure that there is a large, identifiable audience for each film prior to its financing and production. Initially, the work to manage each media project as it moves toward pre-production will be provided in a combination of a lean management team at RegalWorks supplemented with third party service providers.Over time, some of the work will move in-house as revenue is generated from an increasing number of projects. Another important feature of the RegalWorks business plan is that the Company arranges production investments into Special Purpose Vehicles for each project but does not invest corporate capital. This important funding strategy has several positive aspects.It limits the amount of corporate capital required to execute the business plan.In addition, it greatly reduces potential dilution because of the large amount of capital required for media production, particular film production.Furthermore, this approach reduces certain financial risks associated with production financing. 13 Therefore, a significant benefit of the RegalWorks business model is that the Company generates sustaining revenue from within the production budget of each media project through the provision of various production services while also receiving an equity interest in each project to benefit from the project’s profits through its roles as a producer. Studio Business Plan RegalWorks is positioned to fill the gap between small production companies and the major and mini-major studios as an emerging major independent studio. Though the Company competes directly with both small production companies and the major and mini-major studios, it focuses on films in the $10-30 budget range and operates with a unique business model.The Company develops projects with a transmedia product development strategy that is based on audience analysis, employs an efficient cost structure that is typical of independent film production, and uses a full range of risk mitigation strategies, including the strategies listed below. · As a full-service studio, the Company participates in all aspects of the film business, including production services, marketing, and distribution that are low-risk and generate predictable revenue. · Transmedia, product management approach.The Company matches audiences and products with stories as part of greenlight process to determine the right budget and best long-term, cross-platform product plan.A product manager is assigned to manage the product lifecycle.This approach also enables the Company to generate and own multiple revenue streams for each media product. · Application of technology to build an audience for each film from the beginning.Marketing focuses on audience conversion, participation and community.Rather than simply creating awareness, the Company’s marketing initiatives are focused on proven strategies and systems to drive audiences to action.In addition, the Company is building a technology platform with the long-term objective to “own” an audience and channels to reach them. · Rigorous, multi-phased Greenlight process.While the RegalWorks team includes expertise in managing film funds and Greenlighting projects, the Company is forming an advisory board of industry experts representing the breadth of production functions to participate in this process.A detailed financial analysis is conducted as part of this process as well. · Actively recruit and attract leading creative talent (writers, directors, and producers). · High level of risk management.Low cost structure from disciplines and efficiencies of an independent studio. Structured financing model that increases the pace and amount of recoupment. · Films are financed outside the Company in film funds formed and managed by RegalWorks.Therefore, the risk of each film investment is limited to investors in the particular fund, not RegalWorks.The Company expects to generate predictable, high margin revenue from fund management fees and production services fees for each film while also maintaining an equity interest in each project. Mergers and Acquisitions Plan RegalWorks will leverage its initial work in film to build a comprehensive transmedia company.This will be accelerated through the acquisition of related media businesses that establish sustaining revenue, deliver a broad range of media demanded by consumers as media consumption habits continue to evolve, enhance skills and capabilities, and build a business and financial infrastructure to support our continued expansion. Each new media business will become a subsidiary of RegalWorks and will be launched with a platform acquisition that has historical revenue and, ideally, profits. RegalWorks will accelerate the acquired company’s business plan by providing capital and business infrastructure to support their current growth while generating new, synergistic growth opportunities. This will enable RegalWorks to own a critical mass of clients, the strongest sales and marketing channels to reach them, a valuable customer database, and a comprehensive strategic set of media related products and services that serve both producers and consumers. 14 The Company executed a Letter of Intent for its first acquisition, Working Element, on February 4, 2014.Working Element is a transmedia studio led by President, Darren Thomas.Working Element has assembled a strong and recognizable Intellectual Property portfolio through partnership agreements with global media companies, including MGM, Random House, and CBS. Among Working Element’s incredible 44-title portfolio is Brian Jacques’ fantasy novel series “Redwall,” which has sold over 30 million copies worldwide, as well as digital and interactive rights to such high-profile brands as “Star Trek” and“Stargate”. In 2013 Working Element wrapped development on the first two episodes of “Stargate SG-1: Unleashed.”Based on MGM’s long running television series “Stargate SG-1,” the episodic adventure game for mobile devices reunites original cast members Richard Dean Anderson, Michael Shanks, Amanda Tapping, and Christopher Judge.Marketing campaigns for the episodes will begin following the closing of the transaction with RegalWorks. RESULTS OF OPERATIONS RegalWorks independent multi-media business is presented for the period ended December 31, 2013. The Company as RegalWorks, the independent multi-media business, began on March 21, 2013 (date of inception) and formed as a new business entity with little operating history.Therefore, there is no comparison with prior year results. Year Ended December 31, 2013 Results During the year ended December 31, 2013 the Company generated no revenues. Net loss for the year ended December 31, 2013 was $1,129,398. The loss for the year ended December 31, 2013 was primarily attributable to administrative expenses, legal and accounting, as well as officer compensation and consulting fees related to our business operations. The Company issued 210,000 shares of common stock, to three (3) individuals to extend their independent services agreements (ISA) with the Company. S-8 shares at the time of issuance had a market value of $1.01 per share, requiring the Company to recognize $212,100 to extend the ISA’s. The Company required no withholding taxes on the S-8 issuances and received assurances from the recipients to pay their share of federal and state taxes on the shares. The Company issued additional S-8 shares to two (2) individuals and recognized consulting expense of $35,350. Again the Company required no withholding taxes on the S-8 issuances. The Company believes these to be one-time expenses. Payments made in the form of S-8 shares are necessary as the Company has limited financial resources to pay its consultants or contracted employees. The Company for the year ended December 31, 2013 recognized $709,859 in compensation expense for its two officers and three independent contractors who perform services as contracted employees under ISA’s. The Company recognized for the year ended December 31, 2013, $80,745 in merger related costs, which consists of payments for accounts payable of the pre-merger company, legal and accounting fees and other. These are considered to be one-time expenses. The Company recognized $48,850 in consulting and other professional fees for the year ended December 31, 2013. The Company recognized for the year ended December 31, 2013, $268,018 in interest expense. Under certain debt arrangements has the Company considerable interest expense associated with original issue discount notes. The Company limited its exposure to these financing instruments and entered into only to fund its initial operations. The Company will seek less costly and potentially dilutive financing options in the future. 15 LIQUIDITY AND CAPITAL RESOURCES At December 31, 2013, the Company’s current assets of $91, exceeded by its current liabilities of $1,020,696, provided us with negative working capital of $1,020,605. The Company at December 31, 2013 had cash on hand of $91. On March 15, 2013 the Company executed a binding Letter of Intent to acquire RegalWorks, Inc. (RWI). The Letter of Intent was amended and extended several times during the period ending December 31, 2013. A Stock Purchase and Reorganization Agreement was entered into on June 27, 2013 and completed on July 15, 2013 the closing date of the transaction. The Company, upon completion of its acquisition of RWI (the transaction), changed its name to RegalWorks Media, Inc.RWI became a wholly owned subsidiary of the Company. The Company is building an integrated media holding company for today’s media entertainment environment. The transaction required the Company to pay or negotiate settlement of all of its outstanding obligations prior to closing, and effect a reverse stock split of the Company’s common stock at a ratio of 25-1. The Company was limited to 70,000,000 shares of common stock issued and outstanding prior to the reverse stock split and the transaction. The transaction took the form of a “reverse acquisition” with the owners of RWI initially controlling 80% of the outstanding stock of the Company in a tax-free exchange and with RWI’s management replacing the Company’s officers and directors. The Company issued shares of its common stock and preferred stock in exchange for 100% of the equity interests in RWI. Shares issued to RWI shareholders totaled 11,200,000 shares of common stock and 5,600,000 shares of preferred stock, Series B. The 5,600,000 shares of Series B convertible preferred stock are currently held in escrow until satisfaction of certain post-closing conditions by the RWI executive team are achieved. As additional consideration for the purchase, RWI paid $35,000 towards payables of the Company, assumed accounts payable of the Company who agreed to convert into original issue discount notes. The Company is discussing various financing strategies for its business operations. Subsequent to year-end and through the date of this Report the Company has secured additional financing of $170,000. The Company has limited capital resources, as, among other things, the Company is a startup company with a limited operating history. The Company did not generate any revenues for the year ended December 31, 2013, and may not be able to generate sufficient revenues to become profitable any time soon. Our cash reserves are insufficient to meet our obligations for the next 12-month period. As a result, the Company will need to seek additional funding in order to pursue its business plan. The Company has recently engaged a financial advisory firm to lead a $1.5 million private placement structured as an equity investment.A follow-on debt offering is being considered as well. The Company does not anticipate the need to purchase any equipment in the near future. The Company believes that based on its operations and the expansion plans of its wholly owned subsidiary it will need to add staffing to its operations as well as to its senior management team. CONTRACTUAL OBLIGATIONS The following table summarizes our contractual obligations at December31, 2013 and the effect such obligations are expected to have on our liquidity and cash flows in future periods. Payments Due by Period Total Lessthan 1 Year Years 2-3 Years 4-5 Morethan5 Years AllOther Long-term debt $ $ $
